DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
           Claim Objections
1.     Claims 46 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 

         Claim 43 is objected to for reciting “the the”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

s 42-45 and 49-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teinila et al., US 2009/0327346 in view of Sharma et al., US 2011/0202270.
        Regarding claim 42, Teinila teaches of a method of operating a computerized network apparatus within a digital content delivery network for provision of modified on-demand digitally rendered content to a computerized user device (See [0031] and [0038] which discloses of dvb-h broadcast and for requesting content via the network), the computerized user device in data communication with the content delivery network, the modified on-demand content having targeted digital secondary content inserted therein (See [0031], [0038], and [0044] which discloses the content having ad slots and of targeted ads within the content), the method comprising: 
        receiving, via the content delivery network, data indicative of a request for on-demand digitally rendered content from the computerized user device (See [0031] and [0038] where the device requests digital content through the network to the server/service provider);
         evaluating the requested on-demand primary digital content to identify (i) one or more first secondary digital content elements inserted therein, and (ii) first metadata associated with the one or more first secondary digital content elements (See [0004], [0006], [0033]-[0036], [0044], [0048]-[0049], and [0051]-[0052] which discloses of identifying the upcoming ad slots of the content and analyzing the metadata associated with the ad slots/digital content elements);

       identifying one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities (See [0004] and [0044] which discloses identifying the ads to be inserted);
        inserting at least one of the identified one or more replacement secondary digital content elements at each of the one or more insertion opportunities to generate the modified on-demand digitally rendered content (See [0004] and [0044] which discloses inserting the ad into the ad slots); and
        enabling delivery of the modified digitally rendered on-demand content to the computerized user device via an on-demand session (See [0044] which discloses of delivery of the content with the inserted ad). 
         Teinila is silent with respect to based at least in part on evaluation of the first metadata and the context data, determining incompatibility of the one or more first secondary digital content elements with the computerized user device; based at least in part on the determined incompatibility: automatically removing each of the one or more first secondary digital content elements from the requested on-demand digital primary content; and identifying one or more insertion opportunities within the requested on-demand digital primary content having the one or more first secondary digital content elements removed therefrom.

         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Sharma for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
        Regarding claim 43, the combination teaches the method of claim 42, wherein the automatic removing of each of the one or more first digital secondary content segments from the requested on-demand digital primary content comprises: 
       identifying a range of each of one or more digital content blocks within the requested on-demand digital primary content, each of the one or more digital content 
       Regarding claim 44, the combination teaches the method of claim 43, wherein the identifying the one or more insertion opportunities at least in part comprises, after the ranging-out of the one or more digital content blocks, identifying one or more of a start splice point or an end splice point for each of one or more remaining digital content blocks, each of the remaining digital content blocks corresponding to primary digital content segment (See Teinila, Fig.4-5 and [0044] which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are; Sharma, [0169]-[0178] and [0188] which discloses of transition points for splicing the inserted based on markers, thereby being able to locate where the ad is to be inserted within the primary digital content wherein the primary content is continued to be played after the first replacement ad is displayed). 

        Regarding claim 49, the combination teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of a geographic location associated with the computerized user device (See Teinila, [0038] and [0058]; Sharma, [0173], [0179], and [0196]); the first metadata associated with the one or more first secondary digital content elements comprises at least first geographic relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Sharma, [0169]-[0180]); and the identifying data indicative of incompatibility of the one or more first secondary digital content elements and the computerized user device at least in part comprises identifying that the first geographic relevance data is incompatible with the data indicative of the geographic location associated with the 
       Regarding claim 50, the combination teaches the method of claim 49, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second geographic relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; which discloses multiple ads and ad slots with multiple metadata for each ad and ad slot; Sharma, [0169]-[0180]); and based at least in part on evaluation of the second metadata and the context data, identifying that the second geographic relevance data is compatible with the data indicative of the geographic location associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; which discloses finding a match based on the preference/criteria and wherein geographic location is used as metadata for determining an ad replacement; Sharma, [0169]-[0180]). 
       Regarding claim 51, the combination teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of at least one of demographic information or historical user activity associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; which discloses browser history and demographics; Sharma, [0169]-[0180] which discloses past user behavior and demographics); the metadata associated 
       Regarding claim 52, the combination teaches the method of claim 51, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second target audience data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Sharma, [0169]-[0180] which discloses multiple ad slots with multiple metadata and different demographics for each ad slot); and based at least in part on evaluation of the second metadata and the context data, identifying that the second target audience data is compatible with the data indicative of the at least one of demographic information or historical user activity associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Sharma, [0169]-[0180] which discloses past user activity and demographics as parameters to gauge compatibility). 


       Regarding claim 55, Teinila teaches of computerized network apparatus configured for operation in a content delivery network for provision of modified on-demand primary digital content to one or more computerized user devices in data communication with the content delivery network (See [0031], [0038], and [0044]; analysis of claim 42), the computerized network apparatus comprising:

        data processing apparatus, the data processing in data communication with the data interface apparatus (See Fig.1, [0031], [0038], and [0044]); and
         data storage apparatus in data communication with the data processing apparatus, the data storage apparatus comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the data processing apparatus (See [0044] and Fig.2), cause the computerized network apparatus to:
         receive, via the content delivery network, data indicative of a request for on-demand primary digital content from a first computerized user device of the one or more computerized user devices (See [0031], [0038], and [0044] which discloses a request for content);
         identify whether the requested on-demand primary digital content comprises one or more segments of secondary digital content inserted therein (See [0044] which discloses determining upcoming ad slots);
          based at least in part on an identification that the requested on-demand digital primary content does not have one or more segments of secondary digital content inserted (See [0034]-[0036], [0044], and [0048]-[0049 which discloses identifying the empty ad slots whereby no ads are currently inserted) therein:

        enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0038] and [0044] which discloses delivering the content with the inserted ad); and
        based at least in part on an identification that the requested on-demand primary digital content does have one or more segments of secondary digital content inserted therein (See [0034]-[0036], [0044], and [0048]-[0049] which discloses identifying the empty ad slots whereby no ads are currently inserted):
        identify whether the one or more segments of secondary digital content are compatible with first computerized user device (See [0004], [0006], [0039]-[0041], [0044] and [0048]-[0059] which discloses of using the context, metadata, and profile data to determine a compatible ad to insert); and 
         enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0044] which discloses of delivery of the content with the inserted ad).
         Teinila is silent with respect to based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed 
         However, in the same field of endeavor, Sharma teaches of based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements to generate the modified on-demand primary digital content (See [0169]-[0178] which discloses of identifying and inserting the replacement ads from which the non-compatible ads are removed, the non-compatible ads being that of the ads where the user does not speak the language);
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Sharma for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
         Regarding claim 56, the combination teaches the computerized network apparatus of claim 55, wherein the cause of insertion of at least one targeted secondary content element into the requested on-demand digital primary content at least in part comprises: evaluation of the requested on-demand digital primary content to identify data indicative of at least one insertion opportunity (See Teinila, [0044]; Sharma, [0168]-[0180]); utilization of (i) first metadata associated with individual ones of a plurality of secondary digital content elements, and (ii) first context data associated with the first computerized 
        Regarding claim 57, the combination teaches the computerized network apparatus of claim 55, wherein the identification of whether the one or more segments of secondary digital content are compatible with first computerized user device at least in part comprises: evaluation of (i) second metadata associated with the one or more segments of secondary digital content, and (ii) first context data associated with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple metadata; Sharma, [0169]-[0174], [0178]); based at least in part on the evaluation, identification that the one or more segments of secondary digital are incompatible with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple metadata and of the inserted ads having different parameters; Sharma, [0169]-[0178] which discloses ads of a different language as being incompatible and the ads having different types of metadata to compare with the ad spot). 
        Regarding claim 58, the combination teaches the computerized network apparatus of claim 55, wherein the removal of the one or more segments of secondary digital 
         automatic range-out of one or more sections of digital content from the requested on-demand digital primary content, each of the one or more sections of digital content corresponding to one of the one or more segments of secondary digital content (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are; Sharma, [0169]-[0178] and [0188] which discloses of transition points for splicing the inserted based on markers, thereby being able to locate where the ad is to be inserted within the primary digital content wherein the primary content is continued to be played after the first replacement ad is displayed); identification of one or more remaining sections of digital content, each of the one or more remaining sections of digital content comprising a primary digital content segment (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5; Sharma, [0169]-[0178] and [0184]); evaluation of (i) first metadata associated with individual ones of a plurality of secondary digital content elements, and (ii) first context data associated with the first computerized user device to identify the one or more targeted secondary content elements from the plurality of secondary content elements which are compatible with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5; Sharma, [0169]-[0178]); and splice-in of at least one of the one or more targeted secondary content elements 
         Regarding claim 59, Teinila teaches of a computerized network apparatus configured for operation in a content delivery network for provision of on-demand primary digital content having targeted digital secondary content inserted therein to one or more computerized user devices in data communication with the content delivery network (See [0031], [0038], and [0044]; analysis of claim 42), the computerized network apparatus comprising:
       data interface apparatus, the data interface apparatus configured for data communication with the content delivery network (See Fig.1, [0031], [0038], and [0044]); 
       data processing apparatus, the data processing in data communication with the data interface apparatus (See Fig.2, [0031], [0038], and [0044]); and
       data storage apparatus in data communication with the data processing apparatus, the data storage apparatus comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the data processing apparatus (See [0044] and Fig.2), cause the computerized network apparatus to:
         receive, via the content delivery network, data indicative of a request for on-demand digitally rendered content from a first computerized user device of the one or more computerized user devices ([0031], [0038], and [0044] analysis of claim 42); 

        access context data associated with the first computerized user device (See [0048]-[0052] which discloses context tracking and ad selection based on the context of the device of at least what the user at the device is currently watching);
        identify whether the one or more first secondary digital content elements are compatible with first computerized user device via evaluation of the context data and the first metadata (See [0004], [0006], [0039]-[0041], [0044] and [0048]-[0059] which discloses of using the context, metadata, and profile data to determine a compatible ad to insert); 
       based at least in part on an identification of compatibility, enable delivery of the on-demand primary digital content having the one or more first secondary digital content elements inserted therein to the first computerized user device (See [0044] which discloses of delivery of the content with the inserted ad); and 
       evaluate (i) second metadata associated with individual ones of a plurality of secondary digital content elements and (ii) the first context data associated with the first computerized user device to identify one or more replacement secondary digital content 
         enable delivery of the on-demand primary digital content having the at least one of the one or more replacement secondary digital content elements to the first computerized user device (See [0044] which discloses of delivery of the content with the inserted ad). 
         Teinila is silent with respect to based at least in part on an identification of incompatibility: automatically remove the one or more first secondary digital content elements from the requested on-demand primary digital content; splice-in of at least one of the one or more replacement secondary digital content elements into the requested on-demand primary digital content having the one or more first secondary digital content elements removed therefrom.
         However, in the same field of endeavor, Sharma teaches based at least in part on an identification of incompatibility: automatically remove the one or more first secondary digital content elements from the requested on-demand primary digital content (See [0169]-[0178] which discloses of removing the first ad when the ad is determined to not 
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Sharma for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
        Regarding claim 60, the combination teaches the computerized network apparatus of claim 59, wherein the automatic removal of the one or more first secondary digital content elements from the requested on-demand primary digital content at least in part comprises: range-out of one or more digital content blocks each corresponding to one of the one or more first digital secondary content elements; and identification of one or more remaining digital content blocks each corresponding to a primary digital content segment (See Teinila, Fig.4-5 and [0044] which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are; Sharma, [0169]-[0178] and [0188] which discloses of transition points for splicing the inserted based on markers, thereby being able to . 
4.    Claims 47-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teinila et al., US 2009/0327346 in view of Sharma et al., US 2011/0202270 and in further view of LaJoie et al., US 2007/0276926.
        Regarding claim 47, the combination of Teinila and Sharma teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of a location associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Sharma, [0169]-[0180]); the first metadata associated with the one or more first secondary digital content elements comprises at least first temporal relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058] which discloses temporal metadata of time, duration); and the determining incompatibility of the one or more first secondary digital content elements and the computerized user device at least in part comprises determining that the first temporal relevance data is incompatible with the data indicative of the location associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058] which discloses temporal metadata of time, duration and of finding a matching advertisement for the temporal data; Sharma, [0169]-[0180]). 
        The combination of Teinila and Sharma is silent with respect to one or more context data of a current time or a current date at a location.

         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila and Sharma to have incorporated the teachings of LaJoie for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
        Regarding claim 48, the combination teaches the method of claim 47, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second temporal relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058] which discloses temporal metadata of time, duration and of multiple ads and ad time slots); and based at least in part on evaluation of the second metadata and the context data, identifying that the second temporal relevance data is compatible with the data indicative the location of the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058] which discloses temporal metadata of time, duration; Sharma, [0169]-[0180]). 
        The combination of Teinila and Sharma is silent with respect to one or more context data of a current time at the location.

         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila and Sharma to have incorporated the teachings of LaJoie for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
	                               Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov